DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “calculating a first voltage difference between the sensed voltage of the battery and the estimated voltage of the battery” to the end of the claim. The “calculating,” “correcting,” and “estimating”  limitations can be mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. The “selecting” limitation can be a mental process – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “obtaining sensing data including a sensed voltage of a battery; obtaining an estimated voltage of the battery from the sensing data using an electrochemical model corresponding to the battery.” However, these are “insignificant extra-solution activities to the judicial exception” to collect the data for the abstract idea. The claim recites the method as “processor-implemented.” However, this limitation is no more than mere instructions to apply the exception using generic computer components. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “obtaining” steps are recited at a high level of generality and are insignificant extra-solution activities to collect data for the abstract idea. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Consequently, the claim is directed to a judicial exception without significantly more. 

Dependent claims 2-5 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi et al. (US 20100033132 A1; hereinafter “Nishi”).

	Regarding claim 1, Nishi teaches a processor-implemented method with battery state estimation (i.e., “Battery ECU 50 includes a battery model unit 60 and a battery information generating unit 70. Each of battery model unit 60 and battery information generating unit 70 corresponds, e.g., to a function block that is implemented by executing a predetermined program by battery ECU 50”; see [0079]), comprising:
obtaining sensing data including a sensed voltage of a battery (i.e., “Voltage sensor 34 senses this voltage behavior, and provides battery voltage Vb to comparing unit 75”; see [0163]);
obtaining an estimated voltage of the battery from the sensing data using an electrochemical model corresponding to the battery (i.e., “Battery model unit 60 predicts the internal state of the secondary battery in this diagnostic mode according to the battery model. Consequently, terminal voltage calculating unit 71 calculates predicted terminal voltage Vb#, and provides it to comparing unit 75”; see [0164]; “battery model unit 60 includes an electrode reaction model unit 61, an electrolyte lithium concentration distribution model unit 62, an active material lithium concentration distribution model unit 63, a current/potential distribution model unit 64, a thermal diffusion model unit 65 and a boundary condition setting unit 66”; see [0093]);
calculating a first voltage difference between the sensed voltage of the battery and the estimated voltage of the battery (i.e., “Comparing unit 75 compares actual battery voltage Vb sensed by voltage sensor 34 with predicted terminal voltage Vb# based on the prediction by battery model unit 60. When a large difference is present between them, comparing unit 75 notifies parameter managing unit 77 of it”; see [0166]);
selecting a correction method of the electrochemical model based on the first voltage difference (i.e., “When comparing unit 75 determines that a prediction error in voltage behavior is large, parameter managing unit 77, as to the parameters identified by parameter identification model unit 68, and updates the parameter values used in the battery model to the parameter values identified by parameter identification model unit 68”; see [0167]; that is, a correction method is selected based on the voltage difference being large);
correcting an internal state of the electrochemical model or a sensed current to be input to the electrochemical model by applying the selected correction method to the electrochemical model (i.e., “updates the parameter values used in the battery model to the parameter values identified by parameter identification model unit 68”; see [0167]”); and
estimating state information of the battery using the electrochemical model to which the correction method is applied (i.e., “Thereby, the internal state of the battery can be grasped accurately so that the battery performance at that point in time can be utilized to the maximum extent”; see [0016]; “Battery model unit 60 successively calculates a state estimation value representing a battery state at predetermined cycles according to a battery model that enables dynamic estimation of the internal state of secondary battery 10, based on sensed values provided from sensors 30, 32, 34 arranged at secondary battery 10”; see [0079]).

	Regarding claim 2, Nishi further teaches:
wherein the correcting of the internal state of the electrochemical model or the sensed current to be input to the electrochemical model based on the selected correction method comprises:
updating the internal state of the electrochemical model using a state variation of the battery determined by the first voltage difference between a voltage of the battery sensed in a current time period and a voltage of the battery estimated by the electrochemical model (i.e., “Comparing unit 75 compares actual battery voltage Vb sensed by voltage sensor 34 with predicted terminal voltage Vb# based on the prediction by battery model unit 60… When comparing unit 75 determines that a prediction error in voltage behavior is large, parameter managing unit 77, as to the parameters identified by parameter identification model unit 68, and updates the parameter values used in the battery model to the parameter values identified by parameter identification model unit 68”; see [0166]- [0167]); or
correcting a sensed current of the battery in the current time period to be input to the electrochemical model using a capacity error corresponding to a second voltage difference between a sensed voltage of the battery in a previous time period and an estimated voltage of the battery in the previous time period.

	Regarding claim 5, Nishi further teaches:
A non-transitory computer-readable storage medium storing instructions that, when executed by a processor (i.e., “Each ECU is typically formed of a microcomputer for executing predetermined sequences and predetermined arithmetic operations that are programmed in advance as well as a memory such as a RAM (Random Access Memory), a ROM (Read Only Memory) or the like”; see [0074]), cause the processor to perform the method of claim 1 (see rejection of claim 1 above).

Notes
4.	Claims 3 and 4 distinguish over the closest prior art of record as discussed below.

	Regarding claim 3, the closest prior art of record fails to teach the features: “in response to the first voltage difference being less than or equal to the threshold voltage difference, selecting a correction method of correcting the sensed current to be input to the electrochemical model,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Nishi only teaches selecting a correction method in response to the voltage difference being greater than a threshold (see [0166]). There is no teaching or suggestion of the above indicated features as claimed. 

	Regarding claim 4, the closest prior art of record fails to teach the features: “wherein the selecting of the correction method of the electrochemical model comprises selecting the correction method of the electrochemical model such that a correction method of correcting the sensed current to be input to the electrochemical model is to be performed more frequently than a correction method of correcting the internal state of the electrochemical model,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Nishi only teaches selecting a correction method in response to the voltage difference being greater than a threshold (see [0166]). There is no teaching or suggestion of the above indicated features as claimed. 

Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishi (US 20090276172 A1) teaches a method for estimating an internal state of a secondary battery, involving updating parameter values of an electrochemical model of a battery based on information indicating a usage state of the secondary battery. A comparing portion may compare a predicted result (predicted voltage) output from battery model portion and an actual battery output voltage detected by voltage sensor and notifying a parameter generating portion to update parameter values if there is a large difference between the two voltages.
Zheng et al. (“Co-estimation of state-of-charge, capacity and resistance for lithium-ion batteries based on a high-fidelity electrochemical model” Applied Energy 180 (2016) 424–434) teaches a trinal proportional-integral (PI) observers with a reduced physics-based electrochemical model (EM) to simultaneously estimate SOC, capacity and resistance for lithium-ion batteries, involving calculating a residual voltage that is a difference between a model output voltage and an actual cell terminal voltage; and feeding back a compensation based on the residual voltage to modify ion concentration at next time interval for correcting the model output voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857